DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claims 63-71 are currently pending and are allowable.

This Application is a Continuation of U.S. Application No. 13/580367, now U.S. Patent No. 9,566,369, and claims benefit of priority to U.S. Provisional Application No. 61/308872, filed February 26, 2010.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As noted previously, the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Wang et al.

However, for the reasons persuasively argued by Applicant in the reply filed 2 July 2020, Wang et al. is not deemed to teach or render obvious the bioprosthetic tissue produced by the process as claimed, where the collagen structure of the tissue is not altered compared to a fresh control tissue as measured by a HIT test.  This limitation, when taken in conjunction with the whole of the claimed composition, is not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	
Claims 63-71 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653